          Case 1:09-cr-00288-JKB Document 1892 Filed 06/17/20 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

                                                  *

UNITED STATES OF AMERICA,                         *


         v.                                       *                 CRIM. NO. JKB-09-0288

ERIC RICHARDSON,                                  *

         Defendant                                *
         *     *       *       *      *       *       *     *       *      *       *      *

                                          MEMORANDUM

         Defendant Eric Richardson filed a Motion for Compassionate Release (Mot. Release, ECF

No. 1870) and a supplemental memorandum in support of that motion (Supp. Mem., ECF No.

1875). The Government opposes the motion. (Opp. Mem., ECF No. 1879.) No hearing is

required. See Local Rule 105.6 (D. Md. 2018). For the reasons set forth below, Richardson’s

motion will be denied.

  I.     Background

         Richardson pleaded guilty to conspiracy to distribute and possession with intent to

distribute controlled dangerous substances in violation of 21 U.S.C. § 846. (Judgment at 1, ECF

No. 906.) He was sentenced to 180 months’ imprisonment and is currently incarcerated at FCI

Fort Dix. (Suppl. Mem. at 1–2.) His current projected release date is April 16, 2022. (Opp. Mem.

at 2.)

         Richardson, who is 57 years old, filed a Motion for Compassionate Release in light of the

risks posed to him from COVID-19 due to his diabetes and heart and kidney problems. (Suppl

Mem. at 2.) He filed a request with the warden requesting compassionate release on April 2, 2020

and as of May 15, 2020 had not received a response. (Id.)

                                                  1
         Case 1:09-cr-00288-JKB Document 1892 Filed 06/17/20 Page 2 of 6



        The Government filed a response to Richardson’s motion stating that it does not contest

that Richardson falls into the Centers for Disease Control’s high-risk category for COVID-19, but

the 18 U.S.C. § 3552(a) factors weigh against releasing Richardson at this time. (Opp. Mem. at

15–16.) The Government also argues that Richardson did not exhaust his administrative remedies.

(Id. at 13–14.) The Government has also filed Richardson’s medical records under seal, which the

Court has reviewed. (Med. Records, Opp. Mem., Ex. 3, ECF No. 1879-3.)

 II.    Analysis

        Motions for compassionate release are governed pursuant to § 3582(c)(1)(A). Under this

section, a district court may modify a convicted defendant’s sentence when “extraordinary and

compelling reasons warrant such a reduction” and the court has “consider[ed] the factors set forth

in section 3553(a) to the extent that they are applicable.” A defendant may only move for

compassionate release under § 3582(c)(1)(A) after he or she “has fully exhausted all administrative

rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

[after] the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.”

        The Government states that the issue of whether Richardson has exhausted his

administrative remedies here is “at best, murky.” (Opp. Mem. at 13.) The Government argues

that the Bureau of Prisons has no record of Richardson’s April 2, 2020 request (id.), which

Richardson attached as Exhibit 1 to his supplemental memorandum in support of his motion for

compassionate release (Apr. 2 Request, Supp. Mem. at 15.). However, the Government also states

it “will not contest the exhaustion issue” if the Court finds that this does satisfy the requirements

for exhaustion under § 3582. (Opp. Mem. at 14.) Because Richardson filed his request to the

warden with the Court, and because Richardson did not receive a response within 30 days, the



                                                 2
         Case 1:09-cr-00288-JKB Document 1892 Filed 06/17/20 Page 3 of 6



Court finds that Richardson has sufficiently demonstrated that he satisfied the exhaustion

requirement of § 3582(c)(1)(A).

       The Court now will determine whether “extraordinary and compelling reasons” exist which

would warrant a reduction in Richardson’s sentence and whether the section 3553(a) factors argue

in favor of such a reduction.

           1. Extraordinary and Compelling Reasons

       Under 28 U.S.C.A. § 994(t), the United States Sentencing Commission “shall describe

what should be considered extraordinary and compelling reasons for sentence reduction, including

the criteria to be applied and a list of specific examples.” The Commission has stated that

“extraordinary and compelling reasons” exist where: 1) a defendant has a terminal or serious

medical condition; 2) a defendant with deteriorating health is at least 65 years old and has served

ten years or 75% of his term of imprisonment; 3) certain family circumstances arise in which a

defendant must serve as a caregiver for minor children or a partner; or 4) the BOP determines other

circumstances create “extraordinary and compelling reasons” for sentence reduction. See U.S.S.G.

§ 1B1.13 cmt. n.1(A)–(D).

       This mandate and policy statement, however, predate the passage of the First Step Act of

2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018), “which was enacted to further increase the use

of compassionate release and which explicitly allows courts to grant such motions even when

B[O]P finds they are not appropriate.” United States v. Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C.

2019). Accordingly, many courts have found that the BOP is no longer the exclusive arbiter of

what constitutes other “extraordinary and compelling reasons” under § 3582(c)(1)(A). See e.g.,

United States v. Decator, Crim. No. CCB-95-0202, 2020 WL 1676219, at *3 (D. Md. Apr. 6, 2020)

(“‘[D]ependence on the BOP to determine the existence of an extraordinary and compelling reason



                                                3
         Case 1:09-cr-00288-JKB Document 1892 Filed 06/17/20 Page 4 of 6



. . . is a relic of the prior procedure that is inconsistent with the amendments implemented by the

First Step Act.’”) (quoting United States v. Young, Crim. No. AAT-00-0002-1, 2020 WL 1047815,

at *6 (M.D. Tenn. Mar. 4, 2020)) (alterations in original); United States v. Redd, Crim. No. AJT-

97-0006, 2020 WL 1248493, at *8 n.18 (E.D. Va. Mar. 16, 2020) (collecting cases); Beck, 425 F.

Supp. 3d at 579 (“While the old policy statement provides helpful guidance, it does not constrain

the Court’s independent assessment of whether ‘extraordinary and compelling reasons’ warrant a

sentence reduction . . . .”). The Court agrees with this analysis and finds that that under the First

Step Act, courts may independently determine what constitutes other “extraordinary and

compelling reasons” for compassionate release beyond those provided for by the BOP.

       In light of the Covid-19 pandemic, several courts have found that medical conditions which

make a defendant uniquely susceptible to complications from COVID-19 create “extraordinary

and compelling reasons” to grant compassionate release pursuant to § 3582(c)(1)(A). See e.g.,

United States v. Gutman, Crim. No. RDB-19-0069, 2020 WL 2467435, at *2 (D. Md. May 13,

2020) (holding that 56-year-old defendant’s medical conditions of multiple sclerosis and

hypertension and his risk of contracting Covid-19 create “extraordinary and compelling reasons

for his release from confinement”).

       The Court finds, and the Government does not contest, that Richardson’s health conditions

make him uniquely vulnerable to serious complications from COVID-19 and create an

extraordinary and compelling reason for compassionate release under § 3582(c)(1)(A)(i).

Richardson is 57 years old and suffers from “[c]hronic obstructive lung disease,” “[b]orderline

chemical diabetes,” and “[p]ossible hypertension.” (Med. Records at 24.) Hypertension “has been

identified as a common, significant comorbidity of COVID-19” that increases a person’s

“vulnerability of suffering severe illness and death.” United States v. Dunlap, Crim. No. 02-165-



                                                 4
          Case 1:09-cr-00288-JKB Document 1892 Filed 06/17/20 Page 5 of 6



1, 2020 WL 2062311, at *2 (M.D.N.C. Apr. 29, 2020) (citing medical sources); United States v.

Patterson, Case No. TJS-20-1078, 2020 WL 2217262, at *3 (D. Md. May 7, 2020) (“There is

ample evidence that people with hypertension are more likely to experience complications if they

become infected with COVID-19.”).

         The Centers for Disease Control have also found that individuals of all ages “with chronic

lung disease or moderate to severe asthma” are at increased risk for serious cases of Covid-19. See

People Who Are at Higher Risk for Severe Illness, Ctrs. for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html,

last visited June 16, 2020.

         In light of Richardson’s unique vulnerabilities to Covid-19 and the risks that he could face

if he were to become infected, the Court finds that he has presented “extraordinary and compelling

reasons” as required for compassionate release pursuant to § 3582(c)(1)(A)(i).

            2. Section 3553(a) Factors

         Having determined that Richardson presents “extraordinary and compelling reasons”

supporting compassionate release, the Court now considers whether the § 3553(a) factors support

Richardson’s release. Section 3553(a) states that courts shall consider a variety of factors when

imposing a sentence, including: “1) [Defendant’s] personal history and characteristics; (2) his

sentence relative to the nature and seriousness of his offense; (3) the need for a sentence to provide

just punishment, promote respect for the law, reflect the seriousness of the offense, deter crime,

and protect the public; (4) the need for rehabilitative services; (5) the applicable guideline sentence;

and (6) the need to avoid unwarranted sentencing disparities among similarly-situated defendants.”

United States v. Bryant, Crim. No. CCB-95-202-3, 2020 WL 2085471, at *4 (D. Md. Apr. 30,

2020).



                                                   5
         Case 1:09-cr-00288-JKB Document 1892 Filed 06/17/20 Page 6 of 6



       A violation of 21 U.S.C. § 846 for involvement in a narcotics conspiracy is an undoubtedly

serious offense. Richardson also possessed firearms in relation to this offense. (Plea Agreement

at 4, ECF No. 779.) Prior to his arrest in this case, Richardson had several convictions for burglary,

as well as had two violent convictions for battery and robbery, though these offenses took place in

the 1990s and 1980s, respectively. (Opp. Mem. at 17.) The Government acknowledges that

Richardson is at an age where the risk of continued criminal conduct is considered lower and does

not argue that Richardson needs any additional rehabilitation. (Id.)

       The Court finds that Richardson’s history of violent crimes and his possession of weapons

in furtherance of the drug conspiracy at issue in this case weigh heavily against a reduction of his

sentence. Accordingly, having considered the factors enumerated under § 3553(a), the Court finds

that a reduction in sentence is inappropriate and that the existing sentence promotes respect for the

law, deters crime, and protects the public. Such a sentence is “sufficient, but not greater than

necessary” to comply with the purposes of incarceration. 18 U.S.C. § 3553(a).

III.   Conclusion

       For the foregoing reasons, an Order shall enter denying Defendant’s Motions for

Compassionate Release.



DATED this 16th day of June, 2020.

                                               BY THE COURT:


                                                                       /s/

                                               James K. Bredar
                                               Chief Judge




                                                  6
